EXHIBIT 10.12
 



AMENDED AND RESTATED EMPLOYMENT AGREEMENT



THIS AMENDED AND RESTATED EMPLOYMENT AGREEMENT ("Agreement"), dated effective
August 15, 2011 (the “Effective Date”) is made by and between All Fuels & Energy
Company a duly organized Delaware corporation, ("Employer"), and Dean Sukowatey
("Employee"), amends and restates in its entirety that certain Employment
Agreement, December 18, 2009, by and between Employer and Employee (“Existing
Agreement”).



WITNESSETH:



WHEREAS, Employee and Employer desire to amend the terms of the Existing
Agreement in connection with a financing and a change in the direction of the
Employer’s business;


Whereas

WHEREAS, Employer and its affiliates have accumulated valuable and confidential
information, including, without limitation, trade secrets and know-how relating
to the oil and gas industry, marketing plans, business strategies and other
business records; and


WHEREAS, the giving of the covenants contained herein is a condition precedent
to the employment of Employee by Employer and Employee acknowledges that the
execution of this Agreement and the entering into of these covenants is an
express condition of his employment by Employer and that said covenants are
given in consideration for such employment and the other benefits conferred upon
him by this Agreement; and


NOW, THEREFORE, in consideration of such employment and other valuable
consideration, the receipt and adequacy of which is hereby acknowledged,
Employer and Employee hereby agree as follows:


SECTION I. EFFECT OF AGREEMENT

Effective as of the Effective Date, this Agreement supersedes and replaces any
pre-existing employment agreements between the Employer, or any of its
subsidiaries, and Employee, including the Existing Agreement.

SECTION II. EMPLOYMENT OF EMPLOYEE



Employer hereby employs, engages and hires Employee as President and Secretary
of Employer, and Employee hereby accepts and agrees to such hiring, engagement
and employment, subject to the general supervision of the Board of Directors of
Employer. Employee shall perform duties as are customarily performed by one
holding such position in other, same or similar businesses or enterprises as
that engaged in by Employer, and shall also additionally render such other and
unrelated services and duties as may be reasonably assigned to him from time to
time by Employer.

 

Employee shall devote all necessary efforts to the performance of his duties as
President and

Secretary of Employer.



SECTION III. EMPLOYEE'S PERFORMANCE/CONFLICT OF INTEREST


A.        Employee hereby agrees that he will, at all times, faithfully,
industriously and to the best of his ability, experience and talents, perform
all of the duties that may be required of and from him pursuant to the express
and implicit terms hereof, to the reasonable satisfaction of Employer.


B.        Pursuant to the new financing, the Employer has decided to no longer
pursue the acquisition of an ethanol plant. Employee desires to continue
pursuing the acquisition of an ethanol plant on his time and with his own funds.
Therefore, the acquisition of an ethanol plan the Employee or any of his
affiliates will not be deemed a conflict of interest of the Employer.



SECTION IV. COMPENSATION OF EMPLOYEE


Employer shall pay Employee, and Employee shall accept from Employer, in full
payment for Employee's services hereunder, compensation as follows:


A.         Signing Bonus. In consideration of Employee's executing the
Employment Agreement, Employer shall pay to Employee, as a bonus, the sum of
$7,500.


B.        Base Compensation. Employee shall be paid as and for a salary up to
$240,000 per year as follows: beginning at $12,500 per month for 4 months,
$15,000 per month from month 5 until the Employer closes on a debt or equity
financing of at least $1,000,000, thereafter $20,000 per month. The amount of
Base Compensation shall be reviewed by the Board on an annual basis as of the
close of each fiscal year of the Employer and may be increased as the Board may
deem appropriate. In the event the Board (or, if established, the compensation
committee thereof) deems it appropriate to increase Employee’s annual base
salary, said increased amount shall thereafter be the “Base Compensation.”
Employee’s Base Compensation, as increased from time to time, may not thereafter
be decreased unless agreed to by Employee. Nothing contained herein shall
prevent the Board from paying additional compensation to Employee in the form of
bonuses or otherwise during the Term.



C.        Insurance and Other Benefits. As further consideration for his
covenants contained in the Employment Agreement, Employer will provide Employee
and Julie Stevenson with Blue Cross/Blue Shield medical and dental insurance (or
equivalent coverage), workmen’s compensation, welfare, sick leave and other
benefits as may be established by Employer from time to time. Employee shall be
entitled to Directors' and Officers' indemnification insurance coverage to the
same extent as is provided to other persons employed as officers of Employer .


D.        Other Compensation Plans. Employee shall be entitled to participate,
to the same extent as is provided to other persons employed by Employer, in any
future stock bonus plan, stock option plan or employee stock ownership plan of
Employer.


E.        Expenses. It is acknowledged that, during the term of employment,
Employee will be required to incur ordinary and necessary business expenses on
behalf of Employer in connection with the performance of his duties hereunder.
In addition, Employee shall be provided by the company cell phone, laptop and
internet service connection. Employer shall reimburse Employee promptly the
amount of all such expenses upon presentation of itemized vouchers or other
evidence of those expenditures. As of the date hereof, Employee has incurred
expenses of $22,078 in connection with his performance as President and
Secretary of the Employer that Employer acknowledges needs to be reimbursed.


F.        Vacations. During the term of this Agreement, Employee shall be
entitled to three

(3) weeks paid vacation.



SECTION VII. INDEMNIFICATION OF EMPLOYEE


As further consideration of Employee's executing this Agreement, Employer shall
have executed, prior to the execution of this Agreement, an Indemnity Agreement
(the "Indemnity Agreement"), in the form attached hereto as Exhibit IV(A). The
obligations under the Indemnity Agreement shall survive the termination of this
Agreement.


SECTION VIII. COMPANY POLICIES


Employee agrees to abide by the policies, rules, regulations or usages
applicable to Employee as established by Employer from time to time and provided
to Employee in writing.

SECTION IX. TERM AND TERMINATION

A.        Term. The term of this Agreement shall be a period of three (3) years,
commencing on August 15, 2011. This Agreement shall renew for additional
three-year periods, provided neither party hereto submits a written notice of
termination within sixty(60) days prior to the termination of either the initial
tern hereof or any renewal term.


B.        Employment Termination. Employer agrees not to terminate this
Agreement except for 'Just cause". For purposes of this Agreement, "just cause"
shall mean (1) the willful failure or refusal of Employee to implement or follow
the written policies or directions of Employer's Board of Directors, provided
that Employee's failure or refusal is not based upon Employee's belief in good
faith, as expressed to Employer in writing, that the implementation thereof
would be unlawful; (2) conduct which is inconsistent with Employee's position
with Employer and which results in a material adverse effect (financial or
otherwise) or misappropriation of assets of Employer; (3) conduct which violates
the provisions contained in the Confidentiality Agreement or the Non-Competition
Agreement; (4) the intentional causing of material damage to Employer's physical
property; and (5) any act involving personal dishonesty or criminal conduct
against Employer.


Although Employer retains the right to terminate Employee for any reason not
specified above, Employer agrees that if it discharges Employee for any reason
other than just cause, as is solely defined above, Employee will be entitled to
full compensation for one year or the remainder of the then-current term,
original or renewal, as the case may be, of employment, whichever is greater.


If Employee should cease his employment hereunder voluntarily for any reason, or
is terminated for just cause, all compensation and benefits payable to Employee
shall thereupon, without any further writing or act, cease, lapse and be
terminated. However, all reimbursements which accrued prior to Employee's
ceasing employment or termination, will become immediately due and payable and
shall be payable to Employee's estate should his employment cease due to death


If Employee’s employment is terminated due to his death, this Agreement shall
terminate and the Company shall have no obligations to Employee or his estate,
beneficiaries or legal representatives with respect to this Agreement other than
payment of any accrued and unpaied expenses or base compensation, if any
(“Accrued Amounts”). Accrued Amounts, if any, shall be paid to Employee in
accordance with the Employer’s customary payroll practices as in effect from
time to time but in no event later than 15 days following Employee’s termination
of employment on account of death.


C.        Resignation from Board. In the event Employee’s employment by the
Company is terminated for any reason (other than Employee’s death), Employee
shall immediately resign as a member of the Board and the board of directors of
any of the Employer’s subsidiaries. Nothing herein shall be deemed to limit the
power of the shareholders of Employer to at any time remove any director,
including, without limitation, Employee, in accordance with applicable law.


SECTION X. Confidential Information. Employee, during the Term, will have access
to and become familiar with confidential information, secrets and proprietary
information concerning the business and affairs of the Employer, its controlled
subsidiaries and other controlled entities, including client and customer
information, information concerning their products, patent rights and know-how,
and other technical information, business strategies and pricing information,
and other confidential and/or proprietary information (collectively,
“Confidential Information”). Confidential Information shall not include any
information that is or becomes generally available to the public other than as a
result of Employee’s improper or unauthorized disclosure of such information in
violation of this Agreement. As to such Confidential Information, Employee
agrees as follows:


A.        During the Term or at any time following the termination of this
Agreement, Employee will not, directly or indirectly, without the prior written
consent of the Employer (1) disclose or permit the disclosure of any such
Confidential Information, or (2) use, reproduce or distribute, or make or permit
any use, reproduction or distribution of, directly or indirectly, any such
Confidential Information, except for any disclosure, use, reproduction or
distribution that is required in the course of his employment with the Company,
its controlled subsidiaries or other controlled entities.


B.        If, during the Term or at any time following the termination of this
Agreement, Employee is requested or required (by oral question or request for
information or documents, in any legal proceeding, interrogatory, subpoena,
civil investigative demand, or similar process) to disclose any Confidential
Information, Employee agrees to notify the Employer immediately in writing of
the request or requirement so that the Employer may seek an appropriate
protection order or waive compliance with the provisions of this Section. If, in
the absence of a protective order or the receipt of a waiver under this
Agreement, Employee is, on the advice of counsel, compelled to disclose any
Confidential Information to any tribunal or else stand liable for contempt,
Employee may disclose such Confidential Information to the tribunal; provided,
however, that Employee shall use his commercially reasonable best efforts to
obtain a court order or other assurance that confidential treatment will be
accorded to such Confidential Information. 


C.        Upon termination of employment of Employee, for whatever reason,
Employee shall surrender to the Employer any and all documents, manuals,
correspondence, reports, records and similar items then or thereafter coming
into the possession of Employee which contain any Confidential Information of
the Employer or its controlled subsidiaries or other controlled entities.


a.         Employee recognizes and acknowledges that the obligations of Employee
contained in Article X of this Agreement are reasonable and necessary to protect
the legitimate business interests of the Employer, and that any breach or
violation of any of the provisions of such Section is likely to result in
irreparable injury to the Employer for which the Employer would have no adequate
remedy at law. Employee agrees that if Employee shall breach or violate Article
X of this Agreement, the Employer shall be entitled, if it so elects, to
institute and prosecute proceedings at law or in equity, including, but not
limited to, a proceeding seeking injunctive relief, to obtain damages with
respect to such breach or violation, to enforce the specific performance of
Article X this Agreement by Employee, or to enjoin Employee from engaging in any
activity in violation of Article X of this Agreement. Employee acknowledges that
in the event of any such breach or violation, the Employer shall be entitled to
preliminary and permanent injunctive relief, without the necessity of proving
actual damages or posting a bond, and to an equitable accounting of all
earnings, profits, and other benefits arising from any such breach or violation,
which rights shall be cumulative and in addition to any other rights or remedies
to which the Employer may be entitled.


IX. COMPLETE AGREEMENT



This Agreement contains the complete agreement concerning the employment
arrangement between the parties hereto and shall, as of the effective date
hereof, supersede all other agreements between the parties. The parties hereto
stipulate that neither of them has made any representation with respect to the
subject matter of this Agreement or any representations including the execution
and delivery hereof, except such representations as are specifically set forth
herein and each of the parties hereto acknowledges that he or it has relied on
his or its own judgment in entering into this Agreement. The parties hereto
further acknowledge that any payments or representations that may have
heretofore been made by either of them to the other are of no effect and that
neither of them has relied thereon in connection with his or its dealings with
the other.


SECTION XII. WAIVER; MODIFICATION


The waiver by either party of a breach or violation of any provision of this
Agreement shall not operate as, or be construed to be, a waiver of any
subsequent breach hereof. No waiver or modification of this Agreement or of any
covenant, condition or limitation herein contained shall be valid unless in
writing and duly executed by the party to be charged therewith and no evidence
of any waiver or modification shall be offered or received in evidence of any
proceeding or litigation between the parties hereto arising out of, or
affecting, this Agreement, or the rights or obligations of the parties
hereunder, unless such waiver or modification is in writing, duly executed as
aforesaid, and the parties further agree that the provisions of this Section IX
may not be waived except as herein set forth.


SECTION XIII. SEVERABILITY



All agreements and covenants contained herein are severable, and in the event
any one of them, with the exception of those contained in Sections I, Ill, IV, V
and VI hereof, shall be held to be invalid in any proceeding or litigation
between the parties, this Agreement shall be interpreted as if such invalld
agreements or covenants were not contained herein.


SECTION XIV. NOTICES


Any and all notices will be sufficient if furnished in writing, sent by
registered mail to his last known residence, in case of Employee, or, in case of
Employer, to its principal office address.


SECTION XV. REPRESENTATIONS OF EMPLOYER



The execution of this Agreement by Employer has been approved by the Board of
Directors of Employer.



SECTION XVI. REPRESENTATIONS OF EMPLOYEE



A.        Employee hereby represents to Employer that he is under no legal
disability with

respect to his entering into this Agreement.


B.                    Employee represents and warrants that he has investigated
Employer, its financial condition, business and prospects, and has had the
opportunity to ask questions of, and to receive answers from, Employer with
respect thereto. Employee acknowledges that he is aware that Employer currently
lacks adequate capital to pursue its full plan of business.


SECTION XVII. COUNTERPARTS


This Agreement may be executed in duplicate counterparts, each of which shall be
deemed an original and, together, shall constitute one and the same agreement,
with one counterpart being delivered to each party hereto.


SECTION XVIII. BENEFIT


The provisions of this Agreement shall extend to the successors, surviving
corporations and assigns of Employer and to any purchaser of substantially all
of the assets and business of Employer. The term "Employer" shall be deemed to
include Employer, any joint venture, partnership, limited liability company,
corporation or other juridical entity, in which Employer shall have an interest,
financial or otherwise.


SECTION XiX. ARBITRATION



The parties agree that any dispute arising between them related to this
Agreement or the performance hereof shall be submitted for resolution to the
American Arbitration Association for arbitration in the Chicago, Illinois,
office of the Association under the then-current rules of arbitration. The
Arbitrator or Arbitrators shall have the authority to award to the prevailing
party its reasonable costs and attorneys fees. Any award of the Arbitrators may
be entered as a judgment in any court competent jurisdiction.


Notwithstanding the provisions contained in the foregoing paragraph, the parties
hereto agree that Employer may, at its election and without delivering the
notice to Employee required in Section VII(B) hereof, seek injunctive or other
equitable relief from a court of competent jurisdiction for a violation or
violations by Employee of the Confidentiality Agreement or the Non-Competition
Agreement.



SECTION XX. LEGAL REPRESENTATION



Employer and Employee both acknowledge that each has utilized separate legal
counsel with respect to this Agreement.


SECTION XXI. GOVERNING LAW



It is the intention of the parties hereto that this Agreement and the
performance hereunder and all suits and special proceedings hereunder be
construed in accordance with and under and pursuant to the laws of the State of
Iowa, and that, in any action, special proceeding or other proceeding that may
be brought arising out of, in connection with or by reason of this Agreement,
the laws of the State of Iowa shall be applicable and shall govern to the
exclusion of the law of any other forum, without regard to the jurisdiction in
which any such action or special proceeding may be instituted.


IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
__th of August. 2011.


ALL Energy Company




By: /s/ DEAN E. SUKOWATEY


Name: Dean E. Sukowatey

Title: Pres/CEO


/s/ DEAN E. SUKOWATEY

Dean Sukowatey, individually


Address of Employee:


4221 92nd Ct

Urbandale, IA 50322